* Rehearing denied June 29, 1935. Writ of error refused Aug. 30, 1935.
This case is similar in facts and as to the principles of law applying thereto, to the case of Watkins v. Bank (La.App.)162 So. 262, this day decided and the same reasons given in the Watkins Case apply equally here.
Hence, for the reasons given in the said case of J.S. Watkins v. the same defendant, it is hereby decreed that the judgment appealed from be, and the same is hereby, affirmed; costs in the trial court and also costs of appeal are to be paid by plaintiff.
ELLIOTT, J., dissenting for reasons stated, 162 So. 265.
  LE BLANC, J., recused. *Page 426